Case: 18-40247      Document: 00514794613         Page: 1    Date Filed: 01/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40247                           January 14, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JIMENA FAVIOLA SALAZAR-ALANIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:16-CR-178-6


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jimena Faviola Salazar-Alanis pleaded guilty to conspiring to possess
with intent to manufacture and distribute methamphetamine. Her plea
agreement provided that she waived her right to appeal her conviction or
sentence. She reserved the rights only to challenge a sentence that exceeded
the statutory maximum sentence and to assert ineffectiveness of counsel in a
collateral proceeding. However, she contends that her plea agreement and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40247     Document: 00514794613      Page: 2    Date Filed: 01/14/2019


                                  No. 18-40247

waiver are invalid because she received no benefit or consideration in exchange
for her plea. She also asserts that the advisory guideline range was incorrectly
calculated and that the judgment incorrectly states the crime of conviction.
      We review the validity of the appeal waiver only for plain error because
Salazar-Alanis did not make any challenge to the validity of the agreement in
the district court. See Puckett v. United States, 556 U.S. 129, 133-34 (2009).
To establish plain error, Salazar-Alanis must show an error “that has not been
intentionally relinquished or abandoned,” that is “clear or obvious, rather than
subject to reasonable dispute,” and that has affected her substantial rights by
affecting the outcome of the proceedings. Id. at 135. If she does that, we have
the discretion to correct the error if it “seriously affects the fairness, integrity
or public reputation of judicial proceedings.” Id. (internal quotation marks,
citation, and amendment omitted).
      Although general contract principles apply to plea agreements, we have
never expressly held that consideration is necessary to support a valid plea
bargain. See United States v. Smallwood, 920 F.2d 1231, 1239-40 (5th Cir.
1991). Salazar-Alanis cites general principles of contract law in a well-
expressed effort to establish that consideration is required and that it is
lacking in her case. Nonetheless, because no Fifth Circuit precedent supports
her novel contention, we decline to find clear or obvious error in the district
court’s acceptance of the plea agreement, where there was no contention that
it was invalid for lack of consideration or any other reason. See United States
v. Evans, 587 F.3d 667, 671 (5th Cir. 2009).
      Accordingly, the plea agreement is enforceable. In addition, no exception
applies because Salazar-Alanis does not contend that the sentence exceeded
the statutory maximum sentence, and she does not attempt to raise a claim of
ineffective counsel. See United States v. McKinney, 406 F.3d 744, 746-47 (5th



                                         2
    Case: 18-40247   Document: 00514794613     Page: 3   Date Filed: 01/14/2019


                                No. 18-40247

Cir. 2005). We therefore decline to consider her arguments that she should not
have been assessed an aggravating-role increase and that the judgment
incorrectly states that she was convicted of possession with the intent to
manufacture as well as to distribute methamphetamine. See id.
      The judgment is AFFIRMED.




                                      3